Citation Nr: 0719408	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1974 in the U.S. Army, and later had unverified service in 
the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is of record in the claims file.

In a May 2005 decision, the Board denied the veteran's claim 
of entitlement to service connection for a heart disorder.  
The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate the Board's decision as to that issue and remand 
the veteran's claim for readjudication.  In a January 2006 
Order, the Court granted the joint motion, vacated the 
Board's May 2005 decision as to this issue, and remanded the 
case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As indicated above, the Court's January 2006 Order indicates 
that the veteran's claim must be remanded.  The Joint Motion 
states that the veteran is entitled to a VA examination to 
determine whether any currently diagnosed heart disorder is 
related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA medical examination with an 
appropriate physician (e.g., a 
cardiologist).  The examiner is asked to 
thoroughly review the veteran's claims 
file, including his service medical 
records and post-service medical records, 
and provide answers to the following:

a.  Is it at least as likely as 
not (i.e., to at least a 50/50 
degree of probability) that the 
veteran has a currently diagnosed 
heart disorder?

b.  If so, it is at least as 
likely as not that the veteran's 
currently diagnosed heart disorder 
is related to any incident or 
event during his active military 
service, from January 1972 to 
January 1974?

2.  The examiner should be asked 
specifically to comment on the veteran's 
incidents of chest pain in service and the 
May 2003 written statement from Dr. Jose 
A. Lopez-Lago.  If the examiner renders a 
negative opinion, the examiner must 
provide the basis or bases, supported by 
specific clinical findings, for either 
rejecting or minimizing the importance of 
Dr. Lopez-Lago's May 2003 opinion.  A 
complete rationale for the opinion 
expressed must be provided.

3.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Following completion of the above-
requested development, the veteran's claim 
should be readjudicated.  If the decision 
remains adverse to the veteran, he and his 
attorney must be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


